Title: To George Washington from John Lamb, 7 January 1783
From: Lamb, John,Stevens, Ebenezer
To: Washington, George


                        
                            Sir,
                            West-Point 7th Janry 1783
                        
                        Lieutenant Henry Cunningham, having declined serving any longer, as Quarter Master to the 2nd Regiment of
                            Artillery, we beg leave to recommend Lieutenant William Morriss, as Quarter-Master. And as he has done the duty since the
                            first Instant, we wish his appointment to take place, from that time. We have the honor to be, Your Excellency’s Most
                            Obedient Servants 
                        
                            John Lamb Colo.
                            2nd Regt Artillery
                            E. Stevens
                            2d Regt Arty
                        
                        
                            Lt Wm Morris is Appd Qt. M. to the same vice Lt Cunningham resigned that office of the 2d Regt of Artely this appointmt to take
                                place from the first instant.
                        
                    